JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00789-CV

                            CITY OF HOUSTON, Appellant

                                           V.

                             ROBERT A. SMITH, Appellee

Appeal from the 61st Judicial District Court of Harris County. (Tr. Ct. No. 2011-46461).

      This case is an appeal from the final judgment signed by the trial court on
September 3, 2014. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court lacked subject-matter
jurisdiction over the case. Accordingly, the Court vacates the trial court’s order denying
the City’s motion for summary judgment and dismisses the case.

      The Court orders that the appellee, Robert A. Smith, pay all appellate costs.

      The Court orders that this decision be certified below for observance.

Judgment rendered August 20, 2015.

Panel consists of Justices Keyes, Huddle, and Lloyd. Opinion delivered by Justice
Huddle.